People v Potter (2022 NY Slip Op 02920)





People v Potter


2022 NY Slip Op 02920


Decided on April 29, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


371 KA 21-00509

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRICHARD POTTER, DEFENDANT-APPELLANT. 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
BRITTANY GROME ANTONACCI, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered February 16, 2021. The judgment convicted defendant, upon a plea of guilty, of possessing an obscene sexual performance by a child. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: April 29, 2022
Ann Dillon Flynn
Clerk of the Court